DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed to an abstract idea. The Examiner disagrees. Applicant’s original specification as filed describes a business need for transfer of pallets. Specifically, Applicant’s specification describes, “…to share the loading platform or the container in units of pallet containing parts. A route which the pallet follows before reaching the destination can be described in association with units of pallet containing parts instead of units of transportation devices. The sale of the logistics ticket can be accepted in units of pallet containing parts, and sharing of the platform or the container becomes more realistic. With the ticket system in which an agricultural business operator or a small and medium-sized business operator can share the container in units of pallet containing parts and purchase them as a single unit, it is possible to export an amount which is as twice large as the related art by loading products or processed products on the pallet, and it is possible to export at a low cost. As described above, with the ticket sales, choices of the consignors and the transport business operators increases, and reduction in a work time, reduction in an execution
costs, and improvement in energy efficiency are expected.
Contrary to Applicant’s assertions, the recited claim language plainly concerns sales activities and business relations. Further the recited additional elements do not amount to significantly more than the abstract idea, The recited additional  elements are merely being used as a tool to perform the abstract idea. As the claims are currently recited, the improvement comes from the use of the additional elements to perform the recited functionality, rather than providing an improvement to said elements. The Examiner’s position is further supported by Applicant’s arguments regarding additional elements that “instruct” or provide instruction to perform the abstract idea-(see Applicant’s remarks dated 08/22/2022 pg. 16; paragraph 2). Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation " wherein the machine learning comprises
a recurrent neural network.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite acquiring, transmitting storing instructing, re-deciding, assigning, accepting, deciding, transmitting and identifying limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations constructing, deciding and re-deciding under their broadest reasonable interpretation, covers performance of sales activities or behaviors; business relations) but for the recitation of generic computer components.  That is, other than recited, ”pallets, base facilities, transportation device and logistics apparatus” nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “pallets, base facilities, transportation device, communications unit, logistic control apparatus, base apparatus, loading platform and logistics apparatus”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
” pallets, base facilities, transportation device, communications unit, logistic control apparatus, base apparatus, loading platform and logistics apparatus”
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Although, dependent claim 16 describes a sorter and carrying in/out apparatuses and 25 describes a processor and memory, these elements do not remedy the deficiencies. dependent claims further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly, the claims 13-31 are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628